THE COURT.
This is an appeal from a judgment entered after the sustaining of a demurrer to a complaint without leave to amend. There is on file a typewritten clerk’s transcript setting forth the judgment-roll in the action, but no points and authorities in support of the appeal have ever been filed. As it is incumbent upon an appellant in any ease to make an affirmative showing that the trial court has committed error in the case, before he can be relieved from the effects of the judgment appealed from, the judgment is affirmed. As it appears to us that the appeal is frivolous, the respondents, in addition to any costs recoverable by them because of the affirmance of the judgment, shall have and recover from the appellant the sum of fifty dollars as damages.